Title: To George Washington from Battaile Muse, 26 April 1787
From: Muse, Battaile
To: Washington, George

 

Honourable Sir,
Andrew Wales’s Alexandria april 26th 1787

I have at this place three Casks of good Salt Butter weight, 55 lb. 55 do 56 do amount 166 lb. @ 10d. ⅌ lb. If you are in want Please To Send me word by Eight oclock Tomorrow at this place whether you will Take it—it’s the Property of Colo. Fairfaxes and made at my House To Prove it’s Quality I have this day had It Inspected by Mr Thorn & others who assert that it’s good—I am disapointed in receiveing money at this place therefore I shall not have it in my Power To Let You have but a small Sum if any before I return, I shall wait on you next week. I am your obedient Humble Servt

Battaile M. Muse

